Citation Nr: 0426741	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which reopened the veteran's claim and 
denied service connection for a nervous condition.

A review of the record reveals that the veteran's claim was 
originally denied by a January 1996 rating decision.  The RO 
reopened the claim by rating decision in December 1998.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  


FINDINGS OF FACT

1.  In January 1996, the RO denied a claim for service 
connection for a nervous condition and notified the veteran 
by letter of the denial and of her appellate rights.  The 
veteran did not appeal that determination.

2.  Evidence presented since January 1996 bears directly and 
substantially on the issue on appeal.  Additionally, it is so 
significant, by itself or together with the evidence 
previously of record, that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran currently suffers from post-traumatic stress 
disorder and major depression, medically linked to her active 
duty service. 
CONCLUSIONS OF LAW

1.  The rating decision of January 1996 denying service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been submitted; the claim 
of entitlement to service connection for a nervous condition 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The veteran's post-traumatic stress disorder and major 
depression were incurred as a result of her active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  As will be discussed below, the Board 
finds that service connection for post-traumatic stress 
disorder and major depression is warranted.   As such, a 
discussion of the VCAA is not needed.  



New & Material Evidence

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).   Service connection 
may also be granted for a disease diagnosed after discharge 
from military service, when the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The veteran contends she is entitled to service connection 
for her psychiatric disorders.  By rating decision in January 
1996, the RO denied the veteran's claim on the basis that the 
claim was not well grounded.  The evidence of record at that 
time consisted of the veteran's service medical records and 
private psychiatric treatment records dated in August 1987 
and from May 1995 to June 1995.  The veteran did not appeal 
the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, the 
law in effect when the claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was noted that "such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen her claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

In July 1997, the veteran requested the VA to reopen her 
claim.  In connection with her request, she submitted a 
statement by her mother attesting to her mental state at the 
time of discharge.  Additionally, the veteran appeared before 
the Board in a personal hearing and testified to the events 
leading up to her separation from service.  The Board finds 
that the new evidence bears directly and substantially on the 
issue on appeal.  The Board further finds that when viewed in 
connection with evidence previously assembled, the statements 
contribute to a more complete picture of the circumstances 
surrounding the veteran's psychiatric disorders and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Therefore, the additional 
evidence is new and material and the veteran's claim for 
entitlement to service connection for a nervous condition is 
reopened.



Service Connection

The veteran contends that her current psychiatric disorders 
stem from an event in service, around January 1968, when she 
was physically and sexually assaulted on base by several 
servicemen.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Specifically, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Additionally, effective March 7, 2002, 38 C.F.R. § 3.304(f) 
was amended with regard to the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection of 
PTSD resulting from personal assault.  The amendment, 38 
C.F.R. § 3.304(f)(3), provides, in pertinent part, that if a 
post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

In support of her claim, the veteran has reported that after 
she completed Basic Training, she received permanent orders 
stationing her at [redacted].  Upon 
returning from leave in January 1968, she took a bus from the 
airport and was dropped off in a central area on base at 
approximately 8:00 p.m.  She was alone and unsure of the 
location of the women's barracks.  She approached a soldier 
to ask where it was, and he subsequently offered to take her 
there.  She contends that the soldier took her to the men's 
barracks instead, where several men were walking around 
naked, and began saying degrading things to her.  She 
recounts that she was then physically and sexually assaulted, 
after which her life was threatened should she report the 
incident.  She states she felt humiliated and scared and as a 
result did not report the incident to her superiors or anyone 
else at the base.  The next day, she began work as an active 
soldier, and attempted to forget what happened.  However, she 
saw the soldiers who assaulted her everyday.  They would 
laugh at her and call her names.  In May 1968, she received 
news that her brother had been wounded in Vietnam.  This 
news, coupled with her daily struggle, made her feel 
completely abandoned.  On June [redacted] 1968, she swallowed a 
bottle of pills in an attempt to end her life.  When she woke 
up, she was in [redacted] Hospital and underwent shock 
treatment.  She asked to be discharged because she could not 
endure the pain of the treatment.  After her release from the 
hospital, which was closely followed by her discharge from 
the Air Force, she returned to her mother's home.   

The Board notes that the veteran restated the above noted 
contentions in a personal hearing before the Board in March 
2004.  She further testified that because her parents did not 
believe in psychiatric care, she did not receive any 
treatment upon her return home.  She said her parents 
believed that a stigma would attach to her, and she would not 
be able to find employment if she sought psychiatric 
treatment.  Instead, she stayed in a room at her parents' 
home, where she was left alone to work it out on her own.

Service medical records include the veteran's enlistment 
examination dated in October 1967.  Her psychiatric condition 
was evaluated as normal.  In March 1968, the veteran reported 
to sick call for periodic cramping and menorrhagia.  In April 
1968, the veteran reported to the emergency room for the same 
issue, to include abdominal pain and hyperventilation.  A 
diagnosis of functional uterine bleeding was indicated.  On 
June [redacted] 1968, service medical records indicate the veteran 
was brought to the emergency room for an overdose of pills.  
She was admitted for observation.  On June [redacted] 1968, a 
psychiatric consult at [redacted] Hospital indicated that 
the veteran was acutely psychotic and was transferred to that 
hospital at that time.  On June [redacted] 1968, the veteran was 
examined in conjunction with separation from service.  The 
examination was negative for any clinical findings referable 
to her psychiatric condition, except to note a history of 
attempted suicide.   "Irregular menstruation still in 
progress" was noted upon vaginal exam.  The gynecology 
consult notes recent rectal exposure without use of 
contraception.  The impression noted was dysfunctional 
uterine bleeding, perhaps secondary to a psychiatric problem.  

Post service medical records include Social Security 
Administration (SSA) medical evaluations, as well as VA and 
private treatment records for various conditions, dated from 
August 1986 to September 2004.  Treatment pertinent to the 
issue on appeal is discussed below.

In August 1986, in association with the her claim for SSA 
disability benefits, the veteran's psychiatric health was 
evaluated.  She was diagnosed with an affective disorder, 
with disturbance of mood, accompanied by full or partial 
manic or depressive syndrome.  This was evidenced by 
anhedonia, sleep disturbance, decreased energy, thoughts of 
suicide, and pain and physical restriction.   
In December 1986, the state department of social services 
conducted a psychiatric evaluation.  Its report noted a 
diagnosis of generalized anxiety disorder.  The veteran was 
noted as having severe anxiety regarding her physical 
condition and depressive tendencies with occasional suicidal 
ideation.  The veteran was noted to be quite moody, and still 
fighting against giving in to her frustrations.

An August 1987 SSA evaluation repeated the administrative 
findings from the previous year and noted a marked 
restriction of activities of daily living, moderate 
difficulties maintaining social functioning, and frequent 
difficulties in concentration, persistence, and pace, 
resulting in failure to complete tasks in a timely manner. 

Between April 1994 and September 1994, the state department 
of social services again evaluated the veteran in conjunction 
with SSA disability benefits.  The veteran reported 
difficulty sleeping, crying spells, decreased appetite and 
energy level, and classic vegetative signs.  The report 
indicated that she was unable to engage in life activities.  
The diagnosis was major depression, recurrent and severe, 
with psychotic features and a panic disorder. 

A private doctor's report (dated in August 1995) is of record 
which represents a summary of care from February 1994 to July 
1994.  The physician indicated that the veteran's depression 
was a response to a series of life losses and hardships.  She 
experienced decreased concentration and appetite, and 
increased sleepiness.  He notes that her first bout of 
depression was "triggered by a significant event" in 
military service.

In July 1994, the veteran underwent neurological evaluation 
in conjunction with a musculoskeletal disorder.  The 
neurologist noted that her mood was anxious, though not 
clearly depressed.  The veteran recognized that there was 
likely an emotional component to her physical pain. 

A hospital summary report dated in June 1995 indicates that 
the veteran was admitted in May 1995 for suicidal ideations.

A private doctor's report submitted to the SSA in August 1995 
indicates that the veteran is emotionally disturbed and 
dysfunctional, acutely suicidal, and has required intensive 
crisis interventions.  He noted her tendency to decompensate.  
The diagnoses were panic disorder and major depression with 
psychotic features.  

In February 1998, a private physician summarized the 
veteran's regular visits from January 1996 to February 1998.  
The physician described the veteran as having a tendency to 
decompensate.  Additionally, during this time, the veteran 
had reported hearing voices and having suicidal ideations.  
Because the veteran selectively took her medication, she 
would slip into periods of deeper depression.  She had poor 
memory function and concentration.  She isolated herself in 
her home and had no friends.  A diagnosis of schizoaffective 
disorder was indicated.

In August 2000, the veteran's treating psychiatrist submitted 
a summary of care from May 1987 to August 2000.  He reported 
that the veteran alleged a sexual assault in service and has 
continued to experience flashbacks of the incident since 
then.  He added that the veteran had been too frightened to 
speak of the incident until recently.  He reported multiple 
suicide attempts requiring psychiatric hospitalization.  
Finally, he indicated that the veteran's relationship with 
her husband remains poor and sexual intimacy remains a key 
problem throughout her married life.  The diagnosis indicated 
was post-traumatic stress disorder (PTSD) and schizoaffective 
disorder. 

VA outpatient treatment records begin in December 2001, with 
a psychotherapy note indicating a diagnosis of chronic, 
severe PTSD.  The examiner noted that the veteran exhibits 
flashbacks, intrusive thoughts, and nightmares of being 
raped.  She isolates, is fearful of others, and is often 
reluctant to leave her room.  She retains a profound sense of 
guilt related to the event, and feels "bad" and "dirty," 
and that she somehow "deserved" what happened to her.  Her 
thinking can be illogical and tangential, in that she fears 
strangers know bad things about her, and will want to harm 
her.  She reported bathing to the point that she abrades her 
skin attempting to "become clean."  The veteran found 
sexual intimacy with her husband to be both physically and 
emotionally painful in the early years of her marriage.  Over 
time, she has become avoidant of sexual contact, finding 
physical intimacy "disgusting."  The veteran attributes her 
silence about the rape over the years to feeling humiliated 
and fearing reprisal.  She had attempted suicide following 
the incident and was hospitalized, undergoing electroshock 
treatment.  Since the rape and subsequent separation from 
service, the veteran has been chronically depressed, and 
hospitalized numerous time for suicidal ideation.  She 
continues to view suicide as a viable option.  She often 
spends whole days in bed, feeling unable to get up and face 
another day.  Medication has been only partially effective at 
this time.  The examiner reported that despite treatment, the 
veteran remained severely symptomatic, causing impairment in 
all aspects of social and vocational functioning.  On the 
global assessment of functioning scale, her score was 40.  

In March 2002, the veteran began art therapy through the VA 
psychiatric system, and records of her attendance and 
progress in the program continue through October 2002.  
During this time, in June 2002, the veteran attended a VA 
PTSD program, which she reported as being very beneficial.  

In August 2002, the veteran began sharing her medication with 
her daughter, who she believed to be having similar 
psychiatric problems.  At that time, the veteran became 
increasingly more depressed.

From August 2003 to November 2003, the veteran attended a VA-
sponsored Women's Trauma Recovery Program, designed for the 
psychiatric, psychological, and social rehabilitation of 
women veterans suffering from the sequelae of psychological 
trauma.  The discharge summary indicates that the veteran 
reported to the program with a diagnosis of PTSD secondary to 
a rape by multiple perpetrators in service.  Her PTSD 
symptoms included sleep disturbance, nightmares, dysphoric 
mood, anhedonia, concentration problems, avoidant and 
isolative behavior, and compulsive behaviors, e.g., frequent 
showering, scrubbing herself, shopping.  The veteran set 
goals, and made significant progress towards them.  
Specifically, the veteran demonstrated increased ability to 
communicate assertively, to express her feelings and needs, 
and was eventually able to better communicate with family 
members.  She was also able to reduce the number of showers 
she was taking to one per day, but changed her clothes more 
often as behavioral substitution.  Although she did make 
progress in reducing avoidant behaviors, this continues to be 
one of her greatest challenges.  She is rather adept at side-
stepping difficult (uncomfortable) situations, preferring to 
self-disclose personal stories than remain engaged in 
challenging interpersonal interactions occurring here and 
now.  She can be overly compliant.  She would often agree 
with feedback from peers and staff, but then avoid making 
actual behavioral changes.  For instance, she told her family 
that she was out of state to volunteer and receive art 
lessons, rather than inform them she was receiving treatment 
for PTSD.  Her discharge diagnoses included PTSD; severe, 
recurrent, major depression; and, obsessive compulsive 
disorder.

In September 2004, the veteran's treating physician completed 
a questionnaire in support of the veteran's claim.  By way of 
this questionnaire, the physician indicated that she had 
treated the veteran for 2 years and 1 month and was 
considered the veteran's primary care provider regarding her 
psychiatric condition.  She reviewed the veteran's 
psychiatric reports and treatment records.  In her opinion, 
the veteran experiences occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.   The examiner reviewed the 
veteran's service medical record documenting the attempted 
suicide.  When asked whether this incident could be an early 
manifestation of her current diagnoses, the examiner opined 
that the veteran was unable to deal with the rape and the 
continued harassment from the perpetrators, which was 
compounded by her brother's injury, hence the overdose.  She 
further stated that she is not currently suicidal; however, 
when she is off her medication, she becomes suicidal.  She 
confirmed diagnoses of PTSD and major depression.

In addition to the medical evidence of record is a statement 
from the veteran's mother, dated in August 1997.  She stated 
that although the military doctors she spoke with before the 
veteran came home recommended she be placed in a mental 
hospital for treatment, her mother felt that being 
institutionalized would be more harmful for her daughter than 
good.  She believed at that time that the closeness of family 
would serve her needs better.  The veteran's mother thought 
that the veteran's depression would subside with time, but 
once home, the veteran refused to eat or sleep and would hide 
in corners and cry.  The veteran's mother stated that the 
veteran had always been a take-charge, out-going person, who 
was a friend to all.  She said the person she came to know 
after she separated from the military was not the same 
person.  Finally, she stated that the veteran is to her an 
"MIA," in that the daughter she waved to through an 
airplane window en route to Basic Training never came home.

The Board observes that the veteran contends that a personal 
assault is the cause of her PTSD.  As described above, 
38 C.F.R. § 3.304(f)(3) provides that sources other than the 
veteran's service records may corroborate the veteran's 
account of a stressor incident, such as requests for transfer 
to another military duty, episodes of depression and panic 
attacks, and unexplained social behavior changes.  
Additionally, records from mental health counseling centers 
and statements from family members are also relevant to the 
issue.  Here, the service medical records do not document a 
rape.  However, they do document physical and mental changes 
in the veteran.  Functional uterine bleeding was recorded 
within roughly two months of the alleged incident.  The 
veteran attempted suicide within six months of the alleged 
incident and was administratively discharged from service two 
weeks later.  Her separation examination included a 
gynecology consultation, in which rectal exposure was 
indicated, as well as intercourse without use of 
contraception.  Dysfunctional uterine bleeding was noted, 
with a possible link to a psychiatric problem.  Following 
separation, there is no immediate treatment; however, the 
mother's statement regarding her views of the proper 
treatment and care of her daughter explain the absence.  The 
mother felt such treatment was unnecessary at the time, and 
that time with family would be more beneficial.  

The veteran's mother addressed the veteran's social and 
behavioral state of mind at the time of discharge and shortly 
thereafter.  She spoke to the difference in her daughter's 
attitude between the time she left for Basic Training and the 
time she separated from service.  She left as a happy, 
friendly, out-going person.  She returned as someone who 
would not leave her room all day, would not sleep or eat, but 
would cry for long periods of time.   Based on this and the 
evidence outlined above, the Board finds there is sufficient 
evidence to corroborate the veteran's account of the stressor 
incident in service. 

The record having established the occurrence of a stressor, 
as well as current diagnoses of PTSD and major depression, 
the question remains for the Board whether there is medical 
evidence of a link between the current symptomatology and the 
in-service stressor.  The August 2000 statement by the 
veteran's private psychiatric examiner represents the first 
diagnosis of PTSD in connection with the veteran's military 
service.   The veteran reported to the examiner that she had 
been raped in service, and was unable to relay the incident 
until then because she had been frightened and humiliated.  
She admitted having flashbacks to the incident.  The examiner 
also reported that the veteran's relationship with her 
husband was poor, in part, because of the veteran's avoidance 
of sexual intimacy.  Later, in December 2001, the veteran's 
VA psychotherapist confirmed a diagnosis of chronic, severe 
PTSD as a result of the sexual assault in service.  
Additionally, the discharge summary associated with the 
veteran's participation in the VA Women's Trauma Recovery 
Program confirms the diagnoses of PTSD and major depression.  
These diagnoses are again attributed to the sexual assault in 
service.  Finally, the September 2004 psychiatric physician's 
questionnaire filled out on behalf of the veteran confirms 
that the suicide attempt during service was likely an early 
manifestation of the veteran's current PTSD and major 
depression, because she was then unable to deal with having 
been raped.  

The Board finds that the weight of the evidence is in favor 
of the veteran's claim.  As such, the service connection for 
PTSD and major depression is warranted. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder and major depression is granted.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



